UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 SUNTRUSTINVESTMENT                             )
 SERVICES, INC. and SUNTRUST                    )
 BANK,                                          )
                                                )
                       Plaintiffs,              )
                                                )
               v.                               ) Civil Case No. 09-01066 (RJL)
                                                )
 THOMAS C. CLEARY and                           )
 CITIGROUP GLOBAL MARKETS,                      )
 INC.                                           )
                                                )
                       Defendant.               )
                                                )
                                                )

                                MEMORANDUM ORDER

       The plaintiffs, SunTrust Investment Services, Inc. and SunTrust Bank (collectively

"SunTrust"), allege, and defendants Thomas C. Cleary ("Cleary") and Citigroup Global

Markets, Inc. ("Citigroup") do not seem to dispute, that Cleary violated his

nonsolicitation agreement with SunTrust by soliciting clients he had while working at

SunTrust and using confidential information to do so. Having reviewed the relevant

pleadings and exhibits, and based in part on the oral arguments presented to the Court, the

Court finds that SunTrust is substantially likely to succeed on the merits, and that the

public interest weighs in favor of enforcing the contracts at issue here. In addition, the

Court finds that, since SunTrust will likely sustain both monetary damages and certain

other non-monetary damages, SunTrust will likely suffer an irreparable injury if the
defendants are not enjoined. See Merrill Lynch, Pierce, Fenner & Smith Inc. v. Wertz,

298 F. Supp. 2d 27,31-35 (D.D.C. 2002).

       Accordingly, the Court concludes that SunTrust has demonstrated the necessary

requirements for the issuance of a temporary restraining order as set forth in Cabell v.

Norton, 391 F.3d 251,258 (D.C. Cir. 2004), and the Court therefore GRANTS the

plaintiffs' motion [#3], this   1'2,...~y of June 2009.   It is further

       ORDERED that defendants Cleary and Citigroup are individually enjoined and

restrained, directly or indirectly, and whether alone or in consort with others, for the (10)

days from the date of this Order or until further Order of this Court from:

       1)     further soliciting any business from any customer of SunTrust with whom

              Cleary had, alone or in conjunction with others, material contact, for the

              purpose of inviting, encouraging, or requesting any customer to transfer

              from SunTrust to open a new account with the defendant Citigroup, or to

              discontinue its patronage of SunTrust, provided that, nonwithstanding the

              foregoing, defendants are not precluded from soliciting or attempting to

              solicit any customer that purchased products and services directly through

              Cleary within the first one-hundred and twenty (120) days of his

              employment with Sun Trust, except for such customer who (i) had a

              business relationship with SunTrust prior to his employment with SunTrust,

              or (ii) was referred to him by another SunTrust employee as reflected on a


                                              2
              referral form; and

       2)     further using, disclosing, or transmitting for any purpose the information

              contained in the records of SunTrust including, but not limited to, the

              names, addresses, and financial information of the clients; and

       3)     further destroying, erasing, or otherwise making unavailable for further

              proceedings in this matter, or in any arbitration proceeding between the

              parties, any records or documents (including data or information maintained

              in the computer media) in the defendant's possession or control which were

              obtained from or contain information derived from any SunTrust records,

              which pertain to SunTrust customers, or which relate to any of the events

              alleged in the complaint in this action. It is further

       ORDERED that defendants Cleary and Citigroup shall return to SunTrust any and

all records, documents, and/or information pertaining to SunTrust customers, whether in

original, copied, computerized, handwritten or any other form, and, except for written

communications already issued, shall purge any and all information from their possession,

custody, or control within twenty-four (24) hours notice to the defendants or their counsel

of the terms of this Order, provided, however, that any information so purged shall be

printed prior to purging and be returned to SunTrust. It is further

       ORDERED that this Order shall remain in full force for no longer than ten (10)

days from the date of this Order. Moreover, it is further


                                              3
       ORDERED that pursuant to the requirements of section 3 and 4 of the Federal

Arbitration Act, 9 U.S.C. §§ 3-4, the parties shall proceed immediately toward an

expedited arbitration hearing on the merits before a duly appointed panel of arbitrators

appointed pursuant to Rule 13804(b) and 13402 of the Financial Industry Regulatory

Authority Code. Thus, it is further

       ORDERED that all further proceedings before this Court are stayed pending the

outcome of the arbitration proceeding.

      SO ORDERED.




                                                  United States District Judge




                                            4